Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, Line 8: “in correspondingly less high-quality image data” should read “in correspondingly less high-quality intra-operative image data” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 15, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1
The subject matter found in Lines 6-8 of Claim 1 is unclear. The limitation requires training a second machine learning facility to identify anatomical landmarks but requires the training to be for a patient-specific anatomical variant. It is unclear as to whether the second machine learning facility is supposed to identify patient-specific anatomical variants in the less high-quality image data or anatomical landmarks. Additional clarification is required.
Claims 15 and 18 are additionally rejected for the same reasons as Claim 1 above.
For prior art consideration, the second machine learning facility in Lines 6-8 of Claim 1 and correspondingly in Claims 15 and 18 will be interpreted as a machine learning facility used to identify anatomical landmarks in less high-quality intra-operative image data.
Claim 1 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: an identification step for identifying an anatomical landmark or variant in the preoperative image data using the first facility.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a segmentation step for segmenting an anatomical landmark or variant in the preoperative image data using the first facility.
Claims 2-14 and 16-17 are rejected for being dependent on rejected base claims and inheriting all the deficiencies of the parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0294667 A1; hereafter: Zheng), and further in view of Hermosillo Valadez et al. (US 2014/0003700 A1; hereafter: Hermosillo Valadez).
Regarding Claim 1, Zheng teaches: a method for registration of preoperative image data provided of a patient to be examined with less high-quality intra-operative image data compared thereto of the patient provided (Abstract: “A method and system for model based fusion pre-operative image data, such as computed tomography (CT), and intra-operative C-arm CT is disclosed.”), the method comprising: training a first machine-learning facility to identify predetermined anatomical landmarks or an anatomical variant present in preoperative image data (Abstract: “A first pericardium model is segmented in the pre-operative image data”; ¶28: “The patient-specific model of the target anatomical structure can be segmented in the pre-operative image data using any automatic or semi-automatic segmentation technique. In an advantageous embodiment, Marginal Space Learning (MSL) can be used to automatically segment the target anatomical structure.”; ¶28: “MSL-based 3D object detection estimates the position, orientation, and scale of the target anatomical structure in the pre-operative 3D medical image data using a series of detectors trained using annotated training data.”); patient-specific model of the target anatomical structure corresponds to the claimed anatomical variant.); training patient-specifically for an anatomical variant of the respective patient to be examined, a second machine-learning facility to identify the predetermined anatomical landmarks in correspondingly less high-quality image data (¶33: “the pericardium is segmented in the C-arm CT volume. The pericardium can be segmented in the C-arm CT volume using the same pericardium segmentation method described above for segmenting the pericardium in the pre-operative image data. It is to be understood that while the same segmentation method can be used to segments the pericardium in the pre-operative image data and in the intra-operative C-arm CT image, separate learning based detectors (e.g., MSL object detectors and learning based boundary detectors) are trained for each respective imaging modality using annotated training data from the respective imaging modality.”; C-arm CT volume corresponds to intra-operative image data) but does not explicitly teach that if the first facility is trained to identify the predetermined anatomical landmarks, in the pre-operative image data of the patient to be examined, the predetermined anatomical landmarks that are present are identified.
In a related art, Hermosillo Valadez teaches: wherein if the first facility is trained to identify the predetermined anatomical landmarks, in the pre-operative image data of the patient to be examined, the predetermined anatomical landmarks that are present are identified (Hermosillo Valadez: ¶55: “In some implementations, the target region is automatically identified by landmarking techniques. For instance, the landmarking technique may use anatomical knowledge to search the pre-operative image for features containing landmarks corresponding to the region of interest (e.g., left hip). The landmarking technique may further identify the symmetric region by using anatomical knowledge to locate features containing landmarks corresponding to a region (e.g., right hip) that is substantially symmetrical to the target region.”) for identifying predetermined landmarks and targets using a trained system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng with the above teachings of Hermosillo Valadez to incorporate the identification of anatomical landmarks using a machine learning system trained to identify such landmarks. The motivation in doing so would lie in accurate identification of landmarks for general use. 
Zheng, in view of Hermosillo Valadez, teaches: wherein if the first facility is trained to identify the anatomical variant, with the aid of the pre-operative image data of the patient to be examined, the patient’s anatomical variant is identified (Zheng: Abstract: “A first pericardium model is segmented in the pre-operative image data”; Zheng: ¶28: “The patient-specific model of the target anatomical structure can be segmented in the pre-operative image data using any automatic or semi-automatic segmentation technique. In an advantageous embodiment, Marginal Space Learning (MSL) can be used to automatically segment the target anatomical structure.”) and in the pre-operative image data of the patient to be examined, the landmarks are identified by a third machine-learning facility that is trained specifically for pre-operative image data of the anatomical variant to identify the predetermined anatomical landmarks (Hermosillo Valadez: ¶55: “In some implementations, the target region is automatically identified by landmarking techniques. For instance, the landmarking technique may use anatomical knowledge to search the pre-operative image for features containing landmarks corresponding to the region of interest (e.g., left hip). The landmarking technique may further identify the symmetric region by using anatomical knowledge to locate features containing landmarks corresponding to a region (e.g., right hip) that is substantially symmetrical to the target region.”; Hermosillo Valadez discloses a method/model to identify landmarks and target regions of a specific patient); identifying the predetermined anatomical landmarks in the intra-operative image data of the patient by the second facility (Zheng: ¶33: “the pericardium is segmented in the C-arm CT volume. The pericardium can be segmented in the C-arm CT volume using the same pericardium segmentation method described above for segmenting the pericardium in the pre-operative image data.); and registering the preoperative image data provided of a patient to be examined with less high-quality intra-operative image data with the aid of the identified predetermined anatomical landmarks (Zheng: ¶36: “at least one model of the target anatomical structure is fused to the C-arm CT volume using the deformation field. In one embodiment, the patient-specific model of the target anatomical structure segmented in the pre-operative image data is fused to the C-arm CT volume using the calculated deformation field.”; the fusion of the preoperative and C-arm CT images corresponds to the registration of the claimed preoperative and intra-operative image).
Regarding Claim 2, Zheng, in view of Hermosillo Valadez, teaches: the method of claim 1, wherein the first machine-learning facility, second machine-learning facility, and third machine-learning facility are trained to generate segmentations that are used when registering the preoperative image data provided of a patient to be examined with less high-quality intra-operative image data (Zheng: Abstract: “A first pericardium model is segmented in the pre-operative image data and a second pericardium model is segmented in a C-arm CT volume.”; Hermosillo Valadez: ¶55: “In some implementations, the target region is automatically identified by landmarking techniques. For instance, the landmarking technique may use anatomical knowledge to search the pre-operative image for features containing landmarks corresponding to the region of interest (e.g., left hip). The landmarking technique may further identify the symmetric region by using anatomical knowledge to locate features containing landmarks corresponding to a region (e.g., right hip) that is substantially symmetrical to the target region.”).
Regarding Claim 3, Zheng, in view of Hermosillo Valadez, teaches: the method of claim 1, wherein a plurality of datasets of a plurality of patients is provided, wherein each of the datasets contains preoperative image data in each case, that are at least annotated with the respective anatomical variants present therein, and intra-operative image data assigned to these, in which at least the predetermined landmarks are specified as annotation, of precisely one of the plurality of patients (Zheng: ¶28: “MSL-based 3D object detection estimates the position, orientation, and scale of the target anatomical structure in the pre-operative 3D medical image data using a series of detectors trained using annotated training data.”; Zheng: ¶33: “It is to be understood that while the same segmentation method can be used to segments the pericardium in the pre-operative image data and in the intra-operative C-arm CT image, separate learning based detectors (e.g., MSL object detectors and learning based boundary detectors) are trained for each respective imaging modality using annotated training data from the respective imaging modality.”); wherein on the basis thereof anatomical variants are determined, that occur in datasets with at least a predetermined frequency in each case (Zheng: ¶4: “Embodiments of the present invention further provide a method for intelligent weighted fusion of multiple cardiac models, including a patient-specific model and/or other available models in a pre-collected data set, in order to further improve accuracy of the fusion results”; discloses a dataset with models for specific patients and anatomical parts), wherein for each of the anatomical variants determined a respective variant-specific instance of the second facility is provided that is trained or retrained in each case only with the aid of the intra-operative image data of the corresponding datasets in which the respective anatomical variant occurs (Zheng: ¶38: “The set of target models and the set of corresponding anchor models are stored in a database. For example, suppose there are n patients in a heart model library. For each patient, the target heart model m.sub.1, m.sub.2, . . . , m.sub.n (e.g., four chamber heart models or aorta) and pericardium p.sub.1, p.sub.2, . . . , p.sub.n are already segmented, manually corrected if necessary, and stored in the database.”; discloses separate models stored for individual patients.); wherein for each of the anatomical variants determined a respective instance of the third facility is provided that is trained or retrained in each case only with the aid of the preoperative image data of the corresponding datasets in which the respective anatomical variant occurs (Hermosillo Valadez: ¶55: “In some implementations, the target region is automatically identified by landmarking techniques. For instance, the landmarking technique may use anatomical knowledge to search the pre-operative image for features containing landmarks corresponding to the region of interest (e.g., left hip). The landmarking technique may further identify the symmetric region by using anatomical knowledge to locate features containing landmarks corresponding to a region (e.g., right hip) that is substantially symmetrical to the target region.”; the landmarking techniques used in Hermosillo Valadez uses pre-operative data of the patient to identify the target region or part); wherein the anatomical variant of the patient to be examined is determined with the aid of the preoperative image data provided of the patient to be examined by the first facility (Zheng: ¶38: “The set of target models and the set of corresponding anchor models are stored in a database. For example, suppose there are n patients in a heart model library. For each patient, the target heart model m.sub.1, m.sub.2, . . . , m.sub.n (e.g., four chamber heart models or aorta) and pericardium p.sub.1, p.sub.2, . . . , p.sub.n are already segmented, manually corrected if necessary, and stored in the database.”; discloses separate models stored for individual patients.; Zheng: ¶40: discloses that weights are assigned to the different stored models based on the structure in the medical image. Calculating weights for a target model essentially selects a specific model of a target based on an identified structure.); and wherein for the recognition of the landmarks in the image data provided for the registration, trained instances of the second facility and of the third facility are selected and used for the anatomical variant determined of the patient to be examined (Zheng: ¶38: “The set of target models and the set of corresponding anchor models are stored in a database. For example, suppose there are n patients in a heart model library. For each patient, the target heart model m.sub.1, m.sub.2, . . . , m.sub.n (e.g., four chamber heart models or aorta) and pericardium p.sub.1, p.sub.2, . . . , p.sub.n are already segmented, manually corrected if necessary, and stored in the database.”; discloses separate models stored for individual patients.; Zheng: ¶40: discloses that weights are assigned to the different stored models based on the structure in the medical image. Calculating weights for a target model essentially selects a specific model of a target based on an identified structure.).
Regarding Claim 4, Zheng, in view of Hermosillo Valadez, teaches: the method of claim 1, wherein a plurality of datasets of a plurality of patients is provided, wherein each of the datasets contains preoperative image data and intra-operative image data assigned in which at least the predetermined landmarks are specified as annotations of at least one of precisely one of the plurality of patients (Zheng: ¶28: “MSL-based 3D object detection estimates the position, orientation, and scale of the target anatomical structure in the pre-operative 3D medical image data using a series of detectors trained using annotated training data.”; Zheng: ¶33: “It is to be understood that while the same segmentation method can be used to segments the pericardium in the pre-operative image data and in the intra-operative C-arm CT image, separate learning based detectors (e.g., MSL object detectors and learning based boundary detectors) are trained for each respective imaging modality using annotated training data from the respective imaging modality.”); wherein the predetermined landmarks are identified by the correspondingly trained first facility in the preoperative image data of the patient to be examined (Hermosillo Valadez: ¶55: “In some implementations, the target region is automatically identified by landmarking techniques. For instance, the landmarking technique may use anatomical knowledge to search the pre-operative image for features containing landmarks corresponding to the region of interest (e.g., left hip). The landmarking technique may further identify the symmetric region by using anatomical knowledge to locate features containing landmarks corresponding to a region (e.g., right hip) that is substantially symmetrical to the target region.”; the landmarking techniques used in Hermosillo Valadez uses pre-operative data of the patient to identify the target region or part); wherein correspondingly similar datasets are determined and selected automatically form the plurality of datasets, that in accordance with a predetermined similarity criterion based on the identified landmarks, describe an anatomy similar to the patient to be examined (Zheng: ¶4: “Embodiments of the present invention further provide a method for intelligent weighted fusion of multiple cardiac models, including a patient-specific model and/or other available models in a pre-collected data set, in order to further improve accuracy of the fusion results”; discloses a dataset with models for specific patients and anatomical parts; Zheng: ¶38: “The set of target models and the set of corresponding anchor models are stored in a database. For example, suppose there are n patients in a heart model library. For each patient, the target heart model m.sub.1, m.sub.2, . . . , m.sub.n (e.g., four chamber heart models or aorta) and pericardium p.sub.1, p.sub.2, . . . , p.sub.n are already segmented, manually corrected if necessary, and stored in the database.”; discloses separate models stored for individual patients.); wherein the third facility is used for identifying the landmarks in the preoperative image data of the patient to be examined, wherein the facility is only trained or retrained with the aid of the preoperative image data from the selected similar datasets (Hermosillo Valadez: ¶55: “In some implementations, the target region is automatically identified by landmarking techniques. For instance, the landmarking technique may use anatomical knowledge to search the pre-operative image for features containing landmarks corresponding to the region of interest (e.g., left hip). The landmarking technique may further identify the symmetric region by using anatomical knowledge to locate features containing landmarks corresponding to a region (e.g., right hip) that is substantially symmetrical to the target region.”; Hermosillo Valadez discloses a method/model to identify landmarks and target regions of a specific patient; Zheng: ¶38: “The set of target models and the set of corresponding anchor models are stored in a database. For example, suppose there are n patients in a heart model library. For each patient, the target heart model m.sub.1, m.sub.2, . . . , m.sub.n (e.g., four chamber heart models or aorta) and pericardium p.sub.1, p.sub.2, . . . , p.sub.n are already segmented, manually corrected if necessary, and stored in the database.”; discloses separate models stored for individual patients.), wherein the second facility is used for identifying the landmarks in the intra-operative image data of the patient to be examined (Zheng: ¶33: “the pericardium is segmented in the C-arm CT volume. The pericardium can be segmented in the C-arm CT volume using the same pericardium segmentation method described above for segmenting the pericardium in the pre-operative image data.); wherein the facility is only trained or retrained with the aid of the intra-operative image data from the selected similar datasets (Zheng: ¶33: “It is to be understood that while the same segmentation method can be used to segments the pericardium in the pre-operative image data and in the intra-operative C-arm CT image, separate learning based detectors (e.g., MSL object detectors and learning based boundary detectors) are trained for each respective imaging modality using annotated training data from the respective imaging modality.; Zheng: ¶38: “The set of target models and the set of corresponding anchor models are stored in a database. For example, suppose there are n patients in a heart model library. For each patient, the target heart model m.sub.1, m.sub.2, . . . , m.sub.n (e.g., four chamber heart models or aorta) and pericardium p.sub.1, p.sub.2, . . . , p.sub.n are already segmented, manually corrected if necessary, and stored in the database.”; discloses separate models stored for individual patients.; the model is trained using annotated data and the system stores models for individual patients to be used depending on the target).
Regarding Claim 5, Zheng, in view of Hermosillo Valadez, teaches: the method of claim 4, wherein whether in the datasets the landmarks identified in the preoperative image data of the patient to be examined or at least of a predetermined portion thereof determined in the preoperative image data of the patient to be examined is contained in the respective dataset is used as the similarity criterion (Zheng: ¶40: “Accordingly, the aligned target model from the pre-operative image of the patient with the most similar pericardium shape to the pericardium shape in the C-arm CT volume of the current patient will have a weight of one and the aligned target model from the pre-operative image of the patient with the pericardium shape most dissimilar to the pericardium shape in the C-arm CT volume of the current patient will have a weight of zero.”; similar models based on an identified target in the preoperative image is used for the further identification.).
Regarding Claim 6, Zheng, in view of Hermosillo Valadez, teaches: the method of claim 4, wherein the similarity criterion used is a geometrical position relationship of a number of landmarks in relation to one another and/or to at least one predetermined anatomy feature or reference point (Zheng: ¶6: “Each of the plurality of target models is aligned to a second medical image of a current patient acquired using the second medical imaging modality using a deformation field calculated between a corresponding one of the plurality of anchor models and a model of the anchor anatomical structure segmented in the second medical image, resulting in a plurality of aligned target models. A respective weight is calculated for each of the plurality of aligned target models based on a distance measure between the corresponding one of the plurality of anchor models and the model of the anchor anatomical structure segmented in the second medical image”).
Regarding Claim 12, Zheng, in view of Hermosillo Valadez teaches: the method of claim 1, wherein at least one of the machine learning facilities that is different from the first facility, is pre-trained with the aid of image data of a plurality of different patients (Zheng: ¶33: “It is to be understood that while the same segmentation method can be used to segments the pericardium in the pre-operative image data and in the intra-operative C-arm CT image, separate learning based detectors (e.g., MSL object detectors and learning based boundary detectors) are trained for each respective imaging modality using annotated training data from the respective imaging modality.”) and is then retrained overfitted specifically to the patient to be examined or to the anatomical variant (Zheng: ¶6: “A respective weight is calculated for each of the plurality of aligned target models based on a distance measure between the corresponding one of the plurality of anchor models and the model of the anchor anatomical structure segmented in the second medical image.”; Zheng: ¶40: “Accordingly, the aligned target model from the pre-operative image of the patient with the most similar pericardium shape to the pericardium shape in the C-arm CT volume of the current patient will have a weight of one and the aligned target model from the pre-operative image of the patient with the pericardium shape most dissimilar to the pericardium shape in the C-arm CT volume of the current patient will have a weight of zero.”; calculating a weight based on the similarity between a target model and a target structure overfits towards the patient.).
Regarding Claim 13, Zheng, in view of Hermosillo Valadez teaches: the method of claim 1, wherein a segmentation of at least one anatomical structure in the preoperative image data or in the intra-operative image data of the patient to be examined, is generated by at least one of the machine-learning facilities (Zheng: ¶28: “The patient-specific model of the target anatomical structure can be segmented in the pre-operative image data using any automatic or semi-automatic segmentation technique. In an advantageous embodiment, Marginal Space Learning (MSL) can be used to automatically segment the target anatomical structure.”).
Regarding Claim 14, Zheng, in view of Hermosillo Valadez teaches: the method of claim 1, further comprising: providing annotated training image data that comprises preoperative image data and less high-quality intra-operative image data; and inputting the annotated training image data into each of machine-learning facilities as input data (Zheng: ¶33: “It is to be understood that while the same segmentation method can be used to segments the pericardium in the pre-operative image data and in the intra-operative C-arm CT image, separate learning based detectors (e.g., MSL object detectors and learning based boundary detectors) are trained for each respective imaging modality using annotated training data from the respective imaging modality.”; the imaging modality refers to preoperative and intra-operative imaging data.); capturing output data created by processing of the input data by the respective machine-learning facilities; training the machine-learning facilities with a predetermined training function on the basis of the input data and the output data, and providing the machine-learning facilities (Zheng: ¶28: “For example, a method for MSL-based heart chamber segmentation is described in detail in U.S. Pat. No. 7,916,919, issued Mar. 29, 2011, and entitled "System and Method for Segmenting Chambers of a Heart in a Three Dimensional Image", which is incorporated herein by reference. In order to efficiently localize an object using MSL, parameter estimation is performed in a series of marginal spaces with increasing dimensionality. Accordingly, the idea of MSL is not to learn a classifier directly in the full similarity transformation space, but to incrementally learn classifiers in the series of marginal spaces. As the dimensionality increases, the valid space region becomes more restricted by previous marginal space classifiers. The 3D object detection is split into three steps: object position estimation, position-orientation estimation, and position-orientation-scale estimation. A separate classifier is trained based on annotated training data for each of these steps.; Zheng further incorporates US 7,916,919 B1, which discloses the training method used to train the machine learning facility of Zheng and that it is trained through a probabilistic boosting tree).
Regarding Claim 15 and 17, Claims 15 and 17 recites a method that identifies anatomical landmarks through segmentation and generates the same results as Claims 1 and 14. Therefore, the rejections of Claims 1 and 14 are equally applied.
Regarding Claim 18, Claims 18 recites a non-transitory computer-readable data storage medium that store instructions that, when executed, causes a processor to execute the method of Claim 1. Therefore, the rejection of Claim 1 is equally applied.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, in view of Hermosillo Valadez as applied to the claims above, and further in view of Mentl et al. (US 2018/0240219 A1; hereafter: Mentl).
Regarding Claim 7, Zheng, in view of Hermosillo Valadez, teaches: the method of claim 1, wherein the predetermined landmarks that are present in the preoperative image data of the patient to be examined are identified by the first facility, wherein on the basis thereof pre-operative image data annotated with the identified landmarks (Hermosillo Valadez: ¶55: “In some implementations, the target region is automatically identified by landmarking techniques. For instance, the landmarking technique may use anatomical knowledge to search the pre-operative image for features containing landmarks corresponding to the region of interest (e.g., left hip). The landmarking technique may further identify the symmetric region by using anatomical knowledge to locate features containing landmarks corresponding to a region (e.g., right hip) that is substantially symmetrical to the target region.”) but does not explicitly teach wherein synthetic simulated intra-operative training image data is created automatically from the annotated preoperative image data of the patient to be examined.
In a related art, Mentl teaches: wherein synthetic simulated intra-operative training image data is created automatically from the annotated preoperative image data of the patient to be examined (¶31: “The networks are trained end-to-end from a database of real high-dose CT scans with synthetic noise introduced to simulate a corresponding low-dose scan. To capture important image features at various scales and to process large CT volumes in a reasonable time, a multiscale or layered approach is applied. The CT volume data is recursively downsampled and used with a denoising operator of a constant size for each layer and trained independently at each scale.”) for generating additional training data.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng, in view of Hermosillo Valadez, with the above teachings of Mentl to incorporate the simulation of synthetic image data for additional training data. The motivation in doing so would lie generating a larger training data set with different kinds of noise and artifacts for more robust training of the machine learning facility.
Zheng, in view of Hermosillo Valadez, and in further view of Mentl, teaches: wherein the second facility is used to identify the landmarks in the intra-operative image data of the patient to be examined (Zheng: ¶33: “the pericardium is segmented in the C-arm CT volume. The pericardium can be segmented in the C-arm CT volume using the same pericardium segmentation method described above for segmenting the pericardium in the pre-operative image data.), wherein the facility is trained or retrained with the aid of the synthetic simulated intra-operative training image data (Mentl: ¶31: “The networks are trained end-to-end from a database of real high-dose CT scans with synthetic noise introduced to simulate a corresponding low-dose scan. To capture important image features at various scales and to process large CT volumes in a reasonable time, a multiscale or layered approach is applied. The CT volume data is recursively downsampled and used with a denoising operator of a constant size for each layer and trained independently at each scale.”).
Regarding Claim 8, Zheng, in view of Hermosillo Valadez, and in further view of Mentl, teaches: the method of claim 7, wherein to create the synthetic simulated intra-operative training image data, starting from the annotated preoperative image data, a plurality of different deformations of anatomical objects or features imaged is simulated on the basis of at least one predetermined biomechanical model (Zheng: ¶30: “At step 506, the pericardium is segmented in the pre-operative image data. It is to be understood that in the embodiment illustrated in FIG. 5, the pericardium is used as an anchor anatomical structure to estimate a deformation field between the pre-operative image data and the intra-operative C-arm CT data. However, the present invention is not limited to the pericardium and other structures, such as the trachea, may be used as the anchor anatomical structure as well. The anchor anatomical structure can be any structure that can be reliably detected in both the pre-operative image data and in the C-arm CT data.”; Mentl: ¶31: “The networks are trained end-to-end from a database of real high-dose CT scans with synthetic noise introduced to simulate a corresponding low-dose scan. To capture important image features at various scales and to process large CT volumes in a reasonable time, a multiscale or layered approach is applied. The CT volume data is recursively downsampled and used with a denoising operator of a constant size for each layer and trained independently at each scale.”; Zheng discloses estimating different deformation fields for different anatomical structure the deformation fields of Zheng can be simulated by the system and method of Mentl.)
Regarding Claim 9, Zheng, in view of Hermosillo Valadez, and in further view of Mentl, teaches: the method of claim 7, wherein to create the synthetic simulated intra-operative training image data, starting from the annotated preoperative image data, a plurality of different kinds, arrangements, or versions of image artifacts or noise effects are simulated, which may occur during the recording of intra-operative image data (Mentl: ¶31: “The networks are trained end-to-end from a database of real high-dose CT scans with synthetic noise introduced to simulate a corresponding low-dose scan. To capture important image features at various scales and to process large CT volumes in a reasonable time, a multiscale or layered approach is applied. The CT volume data is recursively downsampled and used with a denoising operator of a constant size for each layer and trained independently at each scale.”).
Regarding Claim 10, Zheng, in view of Hermosillo Valadez, and in further view of Mentl, teaches: the method of claim 7, wherein to create the synthetic simulated intra-operative training image data, starting from the annotated preoperative image data, a weaker level of contrasts or an incomplete filing of a vascular tree imaged with a contrast medium in a plurality of different variants, is simulated (Mentl: ¶31: “The networks are trained end-to-end from a database of real high-dose CT scans with synthetic noise introduced to simulate a corresponding low-dose scan. To capture important image features at various scales and to process large CT volumes in a reasonable time, a multiscale or layered approach is applied. The CT volume data is recursively downsampled and used with a denoising operator of a constant size for each layer and trained independently at each scale.”).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, in view of Hermosillo Valadez as applied to the claims above, and further in view of Avital et al. (US 2020/0380687 A1; hereafter: Avital).
Regarding Claim 11, Zheng, in view of Hermosillo Valadez, teaches: the method of claim 1, but does not explicitly teach wherein a deep neural network with an input layer, an output layer, and at least one intermediate layer lying between the input layer and output layer is used as at least one of the machine-learning facilities.
In a related art, Avital teaches: wherein a deep neural network with an input layer, an output layer, and at least one intermediate layer lying between the input layer and output layer is used as at least one of the machine-learning facilities (Figure 7-8; ¶8: “a computer implemented method of training a multi-modal neural network for outputting an automatic segmentation of at least one three dimensional (3D) anatomical region of interest (ROI) that includes at least one predefined anatomical structure of a target individua”) for accurate and automatic identification and segmentation of a target.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng, in view of Hermosillo Valadez with the above teachings of Avital to incorporate a neural network as the machine-learning facility. The motivation in doing so would lie in more accurate and automatic segmentations of images.
Regarding Claim 16, Claim 16 recites a method that identifies anatomical landmarks through segmentation and generates the same results as Claim 11. Therefore, the rejections of Claim 11 are equally applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US 2019/0205606 A1), Pheiffer et al. (US 2019/0336109 A1), Pheiffer et al. (US 2018/0150929 A1), Hibbard et al. (US 2017/0213339 A1), Haslam et al. (US 2021/0110605 A1), Grbic et al. (US 2013/0129174 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668